          Case 1:19-cv-03224-RJL Document 36 Filed 11/11/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHARLES M. KUPPERMAN,

                       Plaintiff,

                v.
                                                           No. 19-cv-3224 (RJL)
 UNITED STATES HOUSE OF
      REPRESENTATIVES, et al.,

                       Defendants.


                                    NOTICE OF APPEARANCE

       I, Megan Barbero, hereby enter my appearance as counsel in the above-captioned case for

the House Defendants. Please send all future notices in this matter to me.

                                             Respectfully submitted,

                                             /s/ Megan Barbero
                                             MEGAN BARBERO (MA Bar No. 668854)
                                                 Associate General Counsel
                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, DC 20515
                                             Telephone: (202) 225-9700

                                             Counsel for House Defendants

November 11, 2019
